Citation Nr: 1220074	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-05 390A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement for medical expenses incurred on August 21, 2010 at Ochsner Medical Center, Baton Rouge, Louisiana.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from October 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision of the South Central VA Health Care Network in Flowood, Mississippi.  


FINDING OF FACT

On March 21, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


